Citation Nr: 1808673	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for laxity of the left (major) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to September 1978.

This matter came before the Board of Veterans' Appeals (Board) from a march 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before a Veterans Law Judge at the RO in August 2011.  A transcript of his hearing is of record.  The VLJ who presided over the August 2011 hearing subsequently left the Board; the Veteran indicated in February 2017 that he did not desire an additional hearing in his appeal.  

The appeal was remanded in May 2012, April 2014, and June 2017 for development of the record.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2017 remand, the Board noted that the Veteran alleged worsening of his left shoulder disability, and directed that a current examination be conducted.  

On examination in July 2017, the examiner noted pain on examination that caused functional loss.  However, he failed to indicate the point at which pain occurred in reporting range of motion of the Veteran's left shoulder.  As such, the examination report does not allow the Board to reach a conclusion on the question of whether the Veteran can perform normal working movements of the left (major) shoulder with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. §§ 4.10, 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Future examination of the Veteran must include information identifying the point during motion that the Veteran experiences pain.

In light of the above discussion, the Board has determined that an additional examination is necessary.  Such must include review of the record and consideration of pain during motion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected laxity of the left shoulder.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

The VA examiner should ensure that, consistent with 38 C.F.R.§ 4.59, the examination report contains range of motion testing of the left shoulder, including active, passive, weight-bearing, and non-weight-bearing (if appropriate), including the results following repetitive motion testing and whether there is any functional loss.  The examiner should specify whether there is pain on motion, and if so, the point during motion (in degrees) at which the Veteran experiences pain.  

The examiner should also express an opinion concerning whether there would be additional functional impairment of the left shoulder on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must explain the rationale for any opinion expressed.     

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

